CONCURRING OPINION
We concur in the result reached in the opinion of Dudine, Judge, but we do not concur in the reasoning by which such result was reached. The facts stated in the opinion and disclosed by the record would justify the Industrial Board in drawing the reasonable inference that the death of the deceased employee in the instant case was due to the act of some intruder upon the premises of the employer, without right, and that the injury received was inflicted during the course of the employment, and while the employee was discharging his duties in guarding and protecting the property of his employer, and, therefore, that the death was due to an accidental injury arising out of and in the course of the employment.